 

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”)
is made and entered into as of the 8th day of February, 2013, by and among
Cellteck, Inc., a Nevada corporation (the “Seller”), and LowCal Industries, LLC,
a Wyoming limited liability company (the “Buyer”).

 

RECITALS

 

A.           On February 8th, 2013, pursuant to a certain Loan Agreement and
Secured Promissory Note (the “Note and Loan Agreement”) between Seller’s
wholly-owned Subsidiary, EOS Petro, Inc. (“EOS”) and Buyer, a copy of which is
attached hereto as Exhibit A, Buyer agreed to purchase from EOS, for $1,240,000,
EOS’s promissory note in the principal amount of $1,250,000 evidenced by the
Note and Loan Agreement, on the terms and conditions set forth in the Note and
Loan Agreement.

 

B.           Pursuant to the terms and conditions hereof, Seller desires to sell
to Buyer, and the Buyer desires to purchase from the Seller at the Closing (as
defined below) an aggregate of 500,000 restricted shares (the “Shares”) of
Seller’s Series B Convertible Preferred Stock, par value $0.0001 per share (the
“Series B Preferred Stock”).

 

C.           After the execution and delivery of this Agreement, EOS and Seller
intend to implement a transaction pursuant to which, among other things,
Seller’s name will be changed to “EOS Petro, Inc.” and the present EOS’s name
will be changed to Eos Global Petro, Inc. All references in this Note to Seller
shall be deemed to also be references to the same entity after its name is
changed to EOS Petro, Inc., and references to EOS (as defined above) shall mean
the entity that is EOS Petro, Inc. as of this date and the same entity after its
name is changed.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms and conditions set forth in this Agreement, the parties agree as follows:

 

1.          PURCHASE AND SALE OF THE SHARES.

 

1.1           Sale of Shares. Subject to the terms and conditions hereof, at the
Closing, the Seller agrees to sell to the Buyer and the Buyer agrees to purchase
from the Seller, for an aggregate purchase price of US $10,000 (the “Purchase
Price”), the Shares.

 

2.          CLOSING; DELIVERIES

 

2.1           Closing. Upon the terms and subject to the conditions set forth in
Sections 5 and 6 hereof, the closing (the “Closing”) of the sale of the Shares
will take place on February 8th, 2013, or as soon thereafter as reasonably
practicable and agreed to by the Seller and the Buyer, (the “Closing Date”). The
Closing shall be held at such time as agreed by the parties at the offices of
Seller at 1999 Avenue of the Stars, Suite 2520, Los Angeles, California, 90025,
unless another place is agreed to in writing by the parties hereto.

 

1

 

 

2.2           Deliveries at Closing. At the Closing, Seller shall deliver to the
Buyer: (a) a stock certificate, registered in the Buyer’s name, representing the
Shares (the “Certificate”). Seller shall also deliver such other instruments and
documents as are described in Section 5.

 

3.          REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as disclosed in the Seller’s documents filed with the Securities and
Exchange Commission (the “SEC”), the Seller represents and warrants to the Buyer
as of the date hereof and as of the Closing Date:

 

3.1           Organization and Standing; Charter and Bylaws. The Seller is a
corporation duly organized and validly existing under, and by virtue of, the
laws of the State of Nevada and is in good standing under such laws. The Seller
is qualified to do business as a foreign corporation in every jurisdiction in
which the failure to so qualify would have a material adverse effect on the
business, assets, liabilities, condition (financial or otherwise), results of
operation or prospects of the Seller (“Material Adverse Effect”). The Seller has
the requisite corporate power and authority to own and operate its properties
and assets and to carry on its business as presently conducted.

 

3.2           Corporate Power. The Seller has all requisite legal and corporate
power and authority to enter into this Agreement, to sell the Shares and to
carry out and perform its other obligations under the terms of this Agreement.

 

3.3           Capitalization. The authorized capital stock of the Seller
consists of (i) 300,000,000 shares of common stock of which 61,633,891 shares
are issued and outstanding and (ii) 100,000,000 shares of preferred stock, of
which 47,000,000 shares of such preferred stock have been designated as Series B
Convertible Preferred Stock, pursuant to the Seller’s Certificate of
Designation, Powers, Preferences and Rights of Series B Preferred Stock, as
originally filed with the Nevada Secretary of State on October 2, 2012 and as
amended on January 16, 2013 (the “Certificate of Designation”) and of which
________ shares are issued and outstanding. Copies of the original filing of the
Certificate of Designation and the January 16, 2013 amendment are attached
hereto as Exhibit B and Exhibit C respectively. All issued and outstanding
shares of common stock have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth on Schedule 3.3 hereto and
except for outstanding shares of Series B Convertible Preferred Stock, there are
no warrants, options, subscriptions or other rights or preferences (including
conversion or preemptive rights) outstanding to acquire capital stock of Seller,
or notes, securities or other instruments convertible into or exchangeable for
capital stock of Seller, nor any agreements or understandings with respect to
the issuance thereof. Not including any securities listed on Schedule 3.3, the
Shares upon conversion shall represent not less than 1.117891896% of the
post-reverse stock split Seller common stock on a fully diluted basis.

 

2

 

 

3.4           Authorization. All corporate action on the part of the Seller and
its directors, officers and shareholders necessary for the authorization,
execution, delivery and performance of all obligations of the Seller under this
Agreement and all other documents contemplated hereby and for the authorization,
issuance and delivery by the Seller of the Shares has been taken. This Agreement
has been duly executed and delivered by the Seller and constitutes the valid and
binding obligation of the Seller and is enforceable against the Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally, and except that the availability of the remedy of specific
performance or other equitable relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

3.5           Validity of Stock. The Shares, when sold and delivered in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and nonassessable, will be free of all mortgages, pledges, liens, leases,
encumbrances, charges and adverse claims (“Encumbrances”) and will not be
subject to any preemptive rights, rights of first refusal or redemption rights,
other than as provided in this Agreement, the Certificate of Designation and in
the Articles of Incorporation and Bylaws of the Seller.

 

3.6           Compliance with Other Instruments. The Seller is not in violation
of any term of its Articles of Incorporation or Bylaws, of any provision of any
mortgage, indenture, contract, agreement or instrument to which it is a party or
by which it or its assets are bound, or any judgment, decree or order binding
upon the Seller. The execution, delivery and performance of and compliance with
this Agreement, and the delivery of the Shares will not result in any such
violation or be in conflict with or constitute a default under any of the terms
or provisions of any document described in the first sentence of this section,
or result in the creation of any Encumbrance upon any of the properties or
assets of the Seller pursuant to any such term or provision. There is no such
provision that materially and adversely affects the business, assets,
liabilities, condition (financial or otherwise), results of operations or
prospects of the Seller.

 

3.7           Securities Laws. The Shares will be issued in full compliance with
all applicable federal and state securities laws, and the Seller has obtained
all necessary permits and other authorizations or orders of exemption as may be
necessary or appropriate under any and all applicable state securities laws with
respect to the transactions contemplated herein.

 

3.8           No Adverse Litigation. The Seller is not a party to any pending
litigation which seeks to enjoin or restrict the Seller’s ability to sell or
transfer the Shares, nor is any such litigation threatened against the Seller.
Furthermore, there is no litigation pending or threatened against the Seller
which, if decided adversely to the Seller, could adversely affect the Seller’s
ability to consummate the transactions contemplated herein.

 

3.9           Consents. No consent, order, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or any
person is required to be made or obtained by the Seller in connection with the
execution and delivery or the consummation of this Agreement and the
transactions contemplated hereby or thereby.

 

3

 

 

3.10         Title to Property and Assets.

 

(a)          Except as set forth in title documentation delivered to Buyer, EOS
owns the properties and assets covered by the Assignment free and clear of all
Encumbrances. No Encumbrances, separately or collectively, whether disclosed or
undisclosed, materially impair EOS’s ownership or use of such properties. Seller
and each of its subsidiaries (“Subsidiaries”) owns its properties and assets
free and clear of all Encumbrances, except such Encumbrances (i) that secure
borrowings by Seller or (ii) that arise in the ordinary course of business and
do not materially impair the Seller’s or such Subsidiary’s ownership or use of
such property or assets. There is no pending nor, to the knowledge of Seller,
threatened condemnation, eminent domain or similar proceeding with respect to
any of the properties covered by the Assignment.

 

(b)          The assets of Seller and each Subsidiary are sufficient to carry on
the business of Seller or such Subsidiary as currently conducted. 

 

3.11         Financial Statements.

 

(a) Seller has furnished to Buyer the consolidated balance sheets of Seller and
its Subsidiaries at December 31, 2011 and at September 30, 2012 and the related
statements of income, retained earnings and cash flows for the fiscal year and
the nine months then ended (the "Financial Statements"). The Financial
Statements are in all material respects in accordance with the books and records
of Seller and its Subsidiaries (which, in turn are accurate and complete in all
material respects), have been prepared in accordance with generally accepted
accounting principles ("GAAP"), consistently applied over the periods covered
thereby (except that the Financial Statements do not contain footnotes and the
Financial Statement for the nine months ended September 30, 2012, are subject to
normal year-end adjustments), and fairly present the financial condition of
Seller and its consolidated Subsidiaries as of the date thereof and for the
periods covered thereby.

 

(b)          Except as reflected in the Financial Statements or disclosed in its
filings with the SEC, neither Seller nor any Subsidiary has any material
obligation, expense, liability, claim, deficiency, guarantee or endorsement of
any type, whether accrued, absolute, contingent, matured, unmatured or
otherwise, except for current liabilities incurred in the ordinary course of
business, consistent with past practice, subsequent to the date of the Financial
Statements and the obligations and liabilities contemplated by this Agreement
and the exhibits and schedules hereto. 

 

3.12         Taxes. Seller and each Subsidiary has properly filed or extended on
a timely basis all material tax returns that it is and was required to file
(“Tax Returns”), and all such Tax Returns were true, correct and complete in all
material respects. Seller and each Subsidiary has properly paid on a timely
basis all taxes due and owing (whether or not shown on its Tax Returns) or, in
the case of taxes not yet due, has made adequate provision on the most recent
Financial Statement for the payment of all unpaid taxes not yet due and owing
for which Seller or a Subsidiary is liable for payment, and the unpaid taxes of
Seller and each such Subsidiary will not exceed the amount of such provision.
All material taxes that Seller or any Subsidiary is or was required by legal
requirements to withhold or collect have been withheld or collected and, to the
extent required, have been properly paid on a timely basis to the appropriate
governmental authority. Seller and each Subsidiary has complied with all
information reporting and back-up withholding requirements in all material
respects, including maintenance of the required records with respect thereto, in
connection with amounts paid to any employee, independent contractor, creditor
or other third party.

 

4

 

 

3.13         Compliance with Applicable Laws. Seller and each Subsidiary has
complied and is in compliance in all material respects with all material laws,
statutes, rules, regulations, ordinances and orders of all governmental
entities, agencies or other bodies (“Laws”) applicable to Seller and each
Subsidiary and their respective assets, properties and businesses. Neither
Seller nor any Subsidiary has received any notice of any asserted material
violation of, and none of them has any basis to believe it is not in compliance
in all material respects with, any such Laws. No investigation or review by any
governmental entity with respect to Seller, any Subsidiary, or any of their
respective businesses, assets or properties is pending or, to the knowledge of
Seller, has been threatened, nor has any governmental entity indicated an
intention to conduct any such investigation or review. Seller and each
Subsidiary has filed with all proper authorities all material statements and
reports required by any Law to which Seller or such Subsidiary is subject, and
Seller and each Subsidiary possesses all material licenses, franchises, permits
and governmental authorizations necessary in the conduct of their businesses in
the manner in which and in the jurisdictions where Seller or such Subsidiary
presently conducts such business. There are no unresolved reports, warning
letters or other documents received from or issued by any governmental entity
that indicate or suggest a material lack of compliance with applicable
regulatory requirements by Seller or any Subsidiary. As used herein, the term
“Seller’s knowledge”, “knowledge of Seller” or similar terms shall mean the
actual knowledge, or matters that could have been known after due inquiry
(including, without limitation, inquiry of other persons within its and its
Subsidiaries’ organizations having knowledge of the subject matter and any
professionals retained with respect to any such matter), of any officer or
director of Seller and each Subsidiary.

 

3.14         Material Contracts. Seller and each Subsidiary has performed all
obligations required to be performed by it to date under each material contract
to which it is a party or under which it derives substantial benefits
(“Contracts”) and is not (with or without the lapse of time or the giving of
notice, or both) in breach or default thereunder. To the knowledge of Seller,
each of the parties to the Contracts other than Seller or a Subsidiary has
performed all obligations required to be performed by such party to date under
the Contracts and is not (with or without the lapse of time or the giving of
notice, or both) in breach or default thereunder. Each Contract is a legal,
valid and binding obligation of the parties thereto and is in full force and
effect.

 

3.15         Environmental Matters. Neither Seller nor any Subsidiary nor any
predecessor of any of them is in material violation of any Environmental Law.
For purposes of this Agreement, “Environmental Laws” means any United States
federal, state or local laws, regulations and enforceable governmental orders
relating to pollution or protection of the environment, human health and safety,
or natural resources, including, without limitation the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. Sections 9601
et. seq. (“CERCLA”), and the Resource Conservation and Recovery Act, 42 U.S.C.
Sections 6901 et. seq. (“RCRA”)

 

3.16         Disclosure. No representation or warranty contained in this
Agreement, the Note and Loan Agreement, the Assignment or the Guaranty or
information furnished by Seller or EOS to Buyer pursuant hereto or in connection
with the transaction contemplated by this Agreement, the Note and Loan
Agreement, the Guaranty or the Assignment contains any untrue statement of
material fact or omits to state a material fact about or concerning it or its
Subsidiaries or their respective businesses and assets.

5

 

 

3.17         Representations and Warranties of EOS. Each representation and
warranty of EOS made in the Note and Loan Agreement, the Assignment and the
Compliance/Oversight Agreement (as defined below) is true and correct all
respects.

 

 

4.          REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller as follows:

 

4.1           LLC Power. The Buyer has all requisite legal and limited liability
company power and authority to enter into this Agreement, to purchase the Shares
and to carry out and perform its other obligations under the terms of this
Agreement.

 

4.2           Authorization. All corporate action on the part of the Buyer and
its directors, officers and shareholders necessary for the authorization,
execution, delivery and performance of all obligations of the Buyer under this
Agreement and all other documents contemplated hereby has been (or will be)
taken prior to the Closing. This Agreement has been duly executed and delivered
by the Buyer and constitutes the valid and binding obligation of the Buyer and
is enforceable against the Buyer in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or other laws affecting
the enforcement of creditors’ rights generally, and except that the availability
of the remedy of specific performance or other equitable relief is subject to
the discretion of the court before which any proceeding therefor may be brought.

 

4.3           Investment.

 

4.3.1           The Buyer is acquiring the Shares for its own account, not as a
nominee or agent, and not for the beneficial interest of any other person or
with a view to, or for resale in connection with, any distribution thereof. The
Buyer is aware that there are legal and practical limits on the Buyer’s ability
to sell or dispose of the Shares, and, therefore, the Buyer must bear the
economic risk of the investment for an indefinite period of time.

 

4.3.2           The Buyer understands that the Shares have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws and are not part of a class of securities registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Buyer
understands that the Shares: (i) are being sold to the Buyer in reliance on
specific exemptions from the registration provisions of the Securities Act and
any applicable state securities laws; (ii) are “restricted securities” within
the meaning of Rule 144 promulgated under the Securities Act; and (iii) may not
be sold, transferred or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or unless an
exemption from registration is available.

 

4.3.3           The Buyer has such knowledge and experience in financial and
business matters in general and with respect to businesses of a nature similar
to the business of the Seller so as to be capable of evaluating the merits and
risks of, and making an informed business decision with regard to, the
acquisition of the Shares. The Buyer acknowledges that the Shares are
speculative and involve a high degree of risk, including the potential loss of
the Buyer’s investment herein and the Buyer has taken cognizance of and
understands the risk factors related to the purchase of the Shares.

 

6

 

 

4.3.4           The Buyer has been granted the opportunity to conduct a full and
fair examination of the records, documents and files of the Seller, to ask
questions of and receive answers from representatives of Seller, its officers,
directors, employees and agents concerning the terms and conditions of this
transaction, its business and prospects, and to obtain any additional
information which the Buyer deems necessary to verify the accuracy of the
information received.

 

4.3.5           The Shares were not offered to the Buyer through an
advertisement in printed media of general and regular circulation, radio or
television.

 

4.3.6           The Buyer has relied completely on the advice of, or has
consulted with, its own personal tax, investment, legal or other advisors and
has not relied on the Seller or any of its affiliates, officers, directors,
attorneys, accountants or any affiliates of any thereof and each other person,
if any, who controls any thereof, within the meaning of Section 15 of the
Securities Act, except to the extent such advisors shall be deemed to be as
such.

 

5.          CONDITIONS TO CLOSING OF THE BUYER

 

The obligation of the Buyer to purchase and pay for the Shares at the Closing is
subject to the fulfillment to its satisfaction on or prior to the Closing Date
of each of the following conditions:

 

5.1           Representations and Warranties Correct. The representations and
warranties made by the Seller in Section 3 hereof shall be true and correct in
all material respects on and as of the Closing Date, and Seller shall have
delivered to Buyer, the Certificate of Seller’s Chief Executive Officer and
Chief Financial Officer certifying to the same. The representations and
warranties made by EOS in the Note and Loan Agreement hereof shall be true and
correct in all material respects on and as of the Closing Date, and EOS shall
have delivered to Buyer, the Certificate of EOS’s Chief Executive Officer and
Chief Financial Officer certifying to the same.

 

5.2           Performance. All covenants, agreements and conditions contained in
this Agreement and the Guaranty of even date herewith by Seller of EOS’s
obligations under the Note and Loan Agreement, the Mortgage, Assignment of
Production, Security Agreement and Financing Statement (the “Assignment”), and
certain other obligations of EOS (the “Guaranty”) to be performed or complied
with by the Seller on or prior to the Closing Date shall have been performed or
complied with in all material respects, and Seller shall have delivered to
Buyer, the Certificate of Seller’s Chief Executive Officer and Chief Financial
Officer certifying to the same. All covenants, agreements and conditions
contained in Note and Loan Agreement, the Assignment and the
Compliance/Oversight Agreement between EOS and Buyer of even date herewith (the
“Compliance/Oversight Agreement”) to be performed or complied with by EOS on or
prior to the Closing Date shall have been performed or complied with in all
material respects and EOS shall have delivered to Buyer, the Certificate of
EOS’s Chief Executive Officer and Chief Financial Officer certifying to the
same.

 

7

 

 

5.3           Delivery of Shares. Seller shall have delivered certificates
representing the Shares to the Buyer, duly executed by the appropriate officers
of Seller and in good delivery form and bearing no legends or notices other than
those specified herein or in the Lock-Up/Leak-Out Agreement of even date
herewith.

 

5.4           Authorization; Execution and Delivery of Agreements. The
execution, delivery and performance of the Note and Loan Agreement, the
Assignment, and the Compliance/Oversight Agreement shall have been duly
authorized by all necessary corporate action on the part of EOS, and EOS shall
have delivered to Buyer, the Certificate of EOS’s Chief Executive Officer and
Secretary certifying to the same. The execution, delivery and performance of the
this Agreement and the Guaranty shall have been duly authorized by all necessary
corporate action on the part of Seller, and Seller shall have delivered to
Buyer, the Certificate of Seller’s Chief Executive Officer and Secretary
certifying to the same. EOS shall have executed and delivered to Buyer, the Note
and Loan Agreement, the Assignment and the Compliance/Oversight Agreement.
Seller shall have executed and delivered to Buyer, this Agreement and the
Guaranty. Such agreements shall be in full force and effect.

 

5.5           Filing and Recordation of Assignment and Financing Statements. The
Assignment shall have been duly filed and recorded in the deed records and
fixture filing records of Edwards, County, Illinois, however such records are
denominated. Financing statements shall have been filed in each jurisdiction
where such filing is necessary (or is requested by Buyer) to perfect Buyer’s
security interest in collateral consisting of personal property granted under
the Assignment.

 

5.6           GEM Priority Call Rights. Seller shall have furnished Buyer with a
letter from, or agreement by, Global Emerging Markets (“GEM”) acknowledging the
Note and Loan Agreement and agreeing that proceeds drawn by either EOS or Seller
on the $20,000,000 Equity Line of Credit (the “GEM Equity Line of Credit”) may
be used first to repay the Note and Loan Agreement, and such letter or agreement
shall be satisfactory in form and substance to Buyer.

 

6.          CONDITIONS TO CLOSING OF SELLER.

 

The obligation of the Seller to sell the Shares at the Closing is subject to the
fulfillment on or prior to the Closing Date of the following conditions:

 

6.1           Representations. The representations made by the Buyer in Section
4 hereof shall be true and correct in all material respects on and as of the
Closing Date.

 

6.2           Performance. All covenants, agreements and conditions contained in
this Agreement to be performed by or complied with by the Buyer on or prior to
the Closing Date shall have been performed or complied with in all material
respects.

 

6.3           Purchase Price. The Buyer shall have paid the Purchase Price.

 

8

 

 

7.            CERTAIN COVENANTS

 

7.1           SEC Filings. For so long as Buyer or its affiliates continue to
own the Shares, (i) Seller shall use its commercially reasonable efforts to
timely file with the SEC, within the time periods specified in the SEC’s rules
and regulations, all quarterly and annual financial information required to be
filed with the SEC on Forms 10-Q and 10-K, all current reports required to be
filed with the SEC on Form 8-K and any other information required to be filed
with the SEC; (ii) Seller shall not terminate its status as an issuer required
to file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination and (iii) Seller
shall deliver (A) copies of all such filings with the SEC to Buyer within one
(1) day after the filing thereof with the SEC, unless the foregoing are filed
with the SEC through EDGAR and are immediately available to the public through
EDGAR and (B) facsimile copies of all press releases issued by Seller, EOS or
any of their respective subsidiaries on the same day as the release thereof,
except to the extent any such release is available through Bloomberg Financial
Markets (or any successor thereto) contemporaneously with such issuance.

 

7.2           Listing. Seller shall use its commercially reasonable efforts to
take all actions necessary to remain eligible for quotation of its securities on
the OTC Bulletin Board and to cause the common stock of Seller to be quoted
thereon, unless listed on another nationally recognized stock exchange,
interdealer quotation system or market. Seller shall use its commercially
reasonable efforts to promptly secure the listing of all of the Shares upon each
national stock exchange, interdealer quotation system or market, if any, upon
which shares of common stock are then listed and shall maintain, so long as any
other shares of such stock shall be so listed, such listing of the Shares.
Seller shall not take any action which would be reasonably expected to result in
the suspension or termination of trading of its common stock on the principal
market upon which it is traded. Seller shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.2.

 

7.3           Use of GEM proceeds. When it is first permitted to do so under the
terms of the GEM Equity Line of Credit, Seller shall draw, or shall cause EOS to
draw, and pay to Buyer, the full amount necessary to repay the Note and Loan
Agreement and all amounts owing hereunder. Seller shall not use, and shall cause
EOS not to use, the proceeds of any borrowings or advances under the GEM Equity
Line of Credit for any purpose other than the repayment of the Note and Loan
Agreement and any amounts due thereunder until the Note and Loan Agreement and
such amounts have been paid in full.

 

8.             MISCELLANEOUS.

 

8.1           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of California.

 

8.2           Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby.

 

9

 

 

8.3           Successors and Assigns. Except as otherwise expressly provided in
this Section 8.3, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the Buyer and the rights, remedies and entitlements of the
Buyer under this Agreement may be assigned in full or in part at any time after
the date of this Agreement together with some or all the Shares. No such
assignment of this Agreement or rights hereunder shall be effective unless (i)
the transferee shall be required, as a condition to such transfer, to agree in
writing that he or it will receive and hold the Shares subject to the applicable
provisions of this Agreement, and (ii) the Seller is given written notice at the
time of the assignment, or within a reasonable time after such assignment,
stating the name and address of said transferee and identifying the Shares that
are being assigned.

 

8.4           Entire Agreement; Amendment. This Agreement and the other
documents referenced herein or delivered pursuant hereto, including, without
limitation, the Guaranty, the Note and Loan Agreement, the Assignment, the
Compliance/Oversight Agreement and the Lock-Up/Leak-Out Agreement of even date
herewith, constitute the full and entire understanding and agreement among the
parties with regard to the subjects hereof and thereof. Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated orally, but
only by a written instrument signed by the Seller and the Buyer.

 

8.5           Notices. All notices and other communications required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or three (3) business days following upon deposit
with the United States Postal Service, by certified mail, return receipt
requested, postage prepaid, or otherwise delivered by hand or by messenger, to
the intended recipient as set forth below:

 

  If to the Seller: 1999 Avenue of the Stars, Suite 2520     Los Angeles,
California, 90025     Attention: Nikolas Konstant         If to the Buyer 6119
Greenville Avenue, Suite 340     Dallas, Texas 75206-1910     Attention: Shlomo
Lowy

 

Any party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other party
notice in the manner provided in this Agreement.

 

8.6           Delays or Omissions; Remedies Cumulative. No delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach or
default under this Agreement, shall impair any such right, power or remedy of
such party or be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. All
of a party’s remedies, either under this Agreement, or by law or otherwise
afforded to such party, shall be cumulative and not alternative.

 

10

 

 

 

8.7           Payment of Fees and Expenses. Each party shall bear its own
expenses and legal fees (and expenses and disbursements of its legal counsel)
incurred on its behalf with respect to this Agreement and the transactions
contemplated hereby; provided, however, that Seller shall reimburse, or cause
EOS to reimburse, Buyer for its legal fees and expenses in connection with the
transactions contemplated hereby up to $25,000.

 

8.8           Construction of Certain Terms. The titles of the articles,
sections, and subsections of this Agreement are for convenience of reference
only and are not to be considered in construing this Agreement. Wherever the
words “including,” “include” or “includes” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” References to any
gender shall be deemed to mean any gender. All references herein to the Seller’s
knowledge or awareness shall mean the knowledge of the directors, officers and
key employees of the Seller.

 

8.9           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall not
be effective until the execution and delivery between each of the parties of at
least one set of counterparts. The parties authorize each other to detach and
combine original signature pages and consolidate them into a single identical
original. Any of such completely executed counterparts shall be sufficient proof
of this Agreement. Facsimile copies of signature pages shall be effective and
enforceable as originals.

 

8.10         Legends. In addition to any legends required by the Securities Act
or any applicable state securities laws, the Seller shall place the following
legends on the front or back of each certificate evidencing ownership of the
Shares:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR EXEMPT
FROM REGISTRATION UNDER SUCH ACT.”

 

8.11         Indemnification by the Seller. The Seller shall indemnify, defend
and hold the Buyer and its directors, officers, employees, affiliates and agents
(collectively, the “Indemnified Persons”) harmless from and against and in
respect of any and all claims, demands, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including, without
limitation, interest, penalties, court costs, costs and expenses incurred in
enforcing such claims and reasonable attorneys’ fees that any Indemnified Person
shall incur or suffer, which arise, result from, or relate to a breach or
default by Seller of its representations, warranties or covenants hereunder or
under the Guaranty or a breach or default by EOS of its representations,
warranties or covenants under the Note and Loan Agreement, the Assignment or the
Compliance/Oversight Agreement.

 

11

 

 

8.13         Remedies Cumulative; Waiver. No remedy referred to herein or in any
exhibit hereto is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to above or otherwise available to the
Buyer at law or in equity. No express or implied waiver by any party of any
default shall be a waiver of any future or subsequent default. The failure or
delay of any party in exercising any rights granted to them hereunder shall not
constitute a waiver of any such right and any single or partial exercise of any
particular right by any party shall not exhaust the same or constitute a waiver
of any other right provided herein.

 

8.14         Timely Performance. Time is of the essence as to the performance of
the obligations required of the respective parties under this Agreement.

 

8.15         Interpretation. No provision of this Agreement is to be interpreted
for or against either party because that party or that party’s legal
representative drafted such provision.

 

8.16         Transfer Taxes and Costs. All transfer, documentary, sales, use,
stamp, registration and other such taxes and fees (including any penalties and
interest) incurred in connection with this Agreement, if any, shall be paid by
the Seller when due, and the Seller will, at its own expense, file all necessary
tax returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other taxes and fees, and, if
required by applicable law, the Buyer will, and will cause its affiliates to,
join in the execution of any such tax returns and other documentation.

 

8.17         Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Seller, the posting by such person of a bond in such reasonable amount as
the Seller may direct as indemnity against any claim that may be made against it
with respect to such Certificate.

 

8.18         Judicial Reference. Seller and Buyer acknowledge and agree that any
controversy or claim arising out of or relating to this Agreement or any of the
Note, the Guaranty, the Assignment, the Lock-up/Leak-Out Agreement between
Seller and Buyer entered into concurrently herewith, the Compliance/Oversight
Agreement between EOS and Buyer entered into concurrently herewith, or breach
hereof or thereof, shall be resolved by a referee appointed by the Superior
Court for the County of Los Angeles, California (“Superior Court”) in accordance
with the provisions of Section 638 et seq. of the California Code of Civil
Procedure. In this regard, Seller and Buyer agree that in the event they are
unable agree upon a resolution to any such controversy or claim, either party
shall have the right to serve a written demand for judicial reference of such
claim or controversy on the other party. The two parties shall then negotiate in
good faith for a mutually acceptable referee. In the event that parties have not
agreed upon a referee within ten (10) business days after written demand for
such reference has been made, each party shall submit to the Superior Court the
names of up to three nominees for appointment as referee, in accordance with the
provisions of Section 640 of the California Code of Civil Procedure. The
referee, once agreed upon by the parties or appointed by the Superior Court,
shall have full and complete authority to hear and determine any and all of the
issues in an action or proceeding, whether of fact or of law, and to report a
statement of decision. In connection with such reference procedure, the parties
shall have all rights and powers afforded to a civil litigant in the Superior
Court, including the ability to conduct full discovery and obtain responses
under oath. The referee shall be governed by the rules of civil procedure for
actions filed in California superior courts as set forth in the California Code
of Civil Procedure, except to the extent the parties stipulate the referee may
deviate therefrom. The parties shall evenly divide the cost of the referee’s
fees. The referee shall have the power, as part of any award, to include these
fees as an element of recovery. The decision of the referee upon the whole issue
shall stand as the decision of the Superior Court, and upon the filing of the
statement of decision with the clerk of the Superior Court, judgment may be
entered thereon in the same manner as if the action had been tried by the
Superior Court. Notwithstanding the rights to appeal set forth in Section 645 of
the California Code of Civil Procedure, the parties agree that the referee’s
award shall be considered final, and not subject to appeal or collateral attack.

 

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

12

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

THE BUYER       LOWCAL INDUSTRIES, LLC   a Wyoming limited liability company    
    By: /s/ Shlomo Lowy   Name: Shlomo Lowy   Its: Managing Member       THE
SELLER       CELLTECK, INC.   a Nevada corporation         By: /s/ Nikolas
Konstant   Name: Nikolas Konstant   Its: Chairman  

 

13

 

 

Exhibit A

 

THE ISSUANCE AND SALE OF THE SECURITIES EVIDENCED BY THIS LOAN AGREEMENT AND
PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL, IN A CUSTOMARY FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $1,250,000 Issue Date: February 8, 2013 Note Purchase Price:
$1,240,000.00  

 

LOAN AGREEMENT AND SECURED PROMISSORY NOTE

 

This LOAN AGREEMENT AND SECURED PROMISSORY NOTE (this “Note”) is made between
EOS Petro, Inc., a Delaware corporation (“Borrower”) whose office is located
1999 Avenue of the Stars, Suite 2520, Los Angeles, CA 90067 (fax
+1.310-552.1556) and LowCal Industries, LLC, a Wyoming limited liability company
(“Holder”), whose office is located at 6119 Greenville Avenue, Suite 340,
Dallas, Texas 75206-1910 [email Shlomo@SailPMG.com].

 

Borrower is a wholly-owned subsidiary of Cellteck, Inc., a Nevada corporation
(“Cellteck”). After the execution and delivery of this Note, Borrower and
Cellteck intend to implement a transaction pursuant to which, among other
things, Cellteck’s name will be changed to “EOS Petro, Inc.” and Borrower’s name
will be changed to Eos Global Petro, Inc. All references in this Note to
Cellteck shall be deemed to also be references to the same entity after its name
is changed, and references to Borrower shall mean the entity that is EOS Petro,
Inc. as of this date and the same entity after its name is changed.

 

Borrower and Holder agree as follows:

 

ARTICLE I

 

THE LOAN

 

1.1           The Loan and Funding. Borrower has requested Holder to make a loan
to Borrower by purchasing, for One Million Two Hundred Forty Thousand and 00/100
Dollars ($1,240,000), this Note in the principal sum of One Million Two Hundred
Fifty Thousand and 00/100 Dollars ($1,250,000.00) (the “Loan”). Holder has
agreed to purchase this Note from Borrower on the terms and conditions set forth
in this Note and the related documents referenced herein. The purchase price of
this Note shall be funded in two (2) tranches of $500,000 and $740,000, with the
first $500,000 tranche funded on February 8, 2013, the second $740,000 tranche
funded on February 15, 2013 (the “Closing Date”), subject in each case to the
satisfaction or waiver of conditions precedent to funding.

 

14

 

 

1.2           Security for Loan. Repayment of the Loan shall be secured by (i)
granting to Holder a lien on, assignment of and security interest in and to
certain oil and gas property rights that are held by Borrower (the “Collateral”)
pursuant to a Mortgage, Assignment of Production, Security Agreement and
Financing Statement (the “Assignment”) dated concurrently herewith, (ii) the
Guaranty (the “Guaranty”) of Cellteck, and (iii) a first priority position or
call right for an amount equal to the then-outstanding principal balance of and
accrued interest on this Note on the first draw down by either Borrower or
Cellteck of the $20,000,000 Equity Line of Credit (the “GEM Equity Line of
Credit”) with Global Emerging Markets (“GEM”) (the “GEM Priority Call Rights”).

 

1.3           Sale of Cellteck Stock. Cellteck has agreed to sell to Holder for
an aggregate of Ten Thousand and 00/100 Dollars ($10,000.00) and Holder has
agreed to purchase from Cellteck for an aggregate of Ten Thousand and 00/100
Dollars ($10,000.00), Five Hundred Thousand (500,000) shares of Series B
Convertible Preferred Stock of Cellteck (the “Stock”). The Stock shall be sold
and purchased coincident with the funding of the first tranche of the purchase
price of this Note pursuant to a Series B Convertible Preferred Stock Purchase
Agreement between Holder and Cellteck (the “Stock Purchase Agreement”).

 

1.4           Repayment. Borrower hereby promises to pay to the Holder the total
sum of One Million Three Hundred Twelve Thousand Five Hundred and 00/100 Dollars
($1,312,500.00), at or before August 13, 2013 to retire the Loan and this Note,
the quoted sum of which includes the principal sum of the Loan and guaranteed,
accrued interest (together, the “Obligation”). As used herein, the term “Holder”
shall mean the initial holder named above and any subsequent holder of this
Note, whichever is applicable from time to time.

 

1.5           Use of Proceeds. The proceeds of the purchase price of this Note
shall be used as follows: (i) a majority of such proceeds shall be used to
develop the oil and gas properties subject to the Assignment, (ii) the secondary
use of such proceeds is to pay any unpaid costs associated with Cellteck’s
planned reverse-stock split transaction, and (iii) any remaining amount shall be
used as general working capital by Borrower and Cellteck and their subsidiaries.

 

ARTICLE II

 

GENERAL PROVISIONS

 

2.1           Maturity Date. The maturity date of the Loan and this Note is
August 13, 2013, or the earlier date to which payment of the Loan has been
accelerated pursuant to the provisions hereof (the “Maturity Date”).

 

2.2           Interest Rate. Interest payable on the outstanding stated
principal amount of this Note shall accrue at the annual rate of ten percent
(10%) (“Contract Rate”) and be payable on the Maturity Date, accelerated or
otherwise, when the principal and remaining accrued but unpaid interest shall be
due and payable, or sooner as described below.

 

2.3           Default Rate. From and after the Maturity Date, or an earlier date
on which all sums owing under this Note become due by acceleration or otherwise,
all sums owing under this Note (both principal and interest) will bear interest
until paid in full at a rate equal to five percent (5%) per annum in excess of
the Contract Rate ("Default Rate").

 

2.4           Prepayment; Application of Payments. This Note may be prepaid by
the Borrower in whole or in part, at any time before the Maturity Date without
premium or penalty. All prepayments and payments on this Note shall be applied
first to outstanding interest and then to the outstanding principal balance of
this Note.

 

2.5           Security. The Obligation shall be secured by the Assignment, the
Guaranty and the GEM Priority Call Rights.

 

15

 

 

2.6           Perfection. Within seven business days of the Closing Date,
Borrower shall cause the Assignment to be recorded in the real estate records in
the location where the underlying real property is located. Borrower shall also
(i) file and record such collateral assignments, financing statements and other
documents in such offices as shall be necessary or appropriate to perfect and
establish the priority of the liens granted by the Assignment and (ii) take all
such other actions as Holder shall determine to be necessary or appropriate to
perfect and establish the priority of the liens granted by the Assignment.
Holder shall cooperate (at Borrower’s expense) with Borrower in all such actions
and activities, including by signing and delivering any documents reasonably
requested by Borrower to perfect and establish the priority of the liens granted
by the Assignment.

 

2.7           Attorney in Fact.

 

(a)          Borrower hereby appoints Holder the attorney in fact of Borrower
for the purpose of carrying out the provisions of this Note and the Assignment
and taking any action and executing any instruments which Holder may deem
necessary or advisable to accomplish the purposes of this Note and the
Assignment, to preserve the validity, perfection and priority of the liens
granted by the Assignment and, following any default, to exercise its rights,
remedies, powers and privileges under this Note and the Assignment. This
appointment as attorney in fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, Holder shall be entitled under
this Note and the Assignment upon the occurrence and continuation of any Event
of Default (i) to make, sign, file and record any security instruments, (ii) to
ask, demand, collect, sue for, recover, receive and give receipt and discharge
for amounts due and to become due under and in respect of all or any part of the
Collateral; (iii) to receive, endorse and collect any instruments or other
drafts, instruments, documents and chattel paper in connection with clause (ii)
above (including any draft or check representing the proceeds of insurance or
the return of unearned premiums); (iv) to file any claims or take any action or
proceeding that Holder may deem necessary or advisable for the collection of all
or any part of the Collateral, including the collection of any compensation due
and to become due under any contract or agreement with respect to all or any
part of the Collateral; and (v) to execute, in connection with any sale or
disposition of the Collateral, any endorsements, assignments, bills of sale or
other instruments of conveyance or transfer with respect to all or any part of
the Collateral.

 

(b)          Without limiting the rights and powers of Holder under Section
2.7(a), Borrower hereby appoints Holder as its attorney in fact, effective as of
the date hereof and terminating upon the satisfaction in full of the Obligation,
for the purpose of (i) preparing, executing on behalf of Borrower, filing, and
recording collateral assignment and financing statement documents with
appropriate state and county agencies to perfect and enforce the liens granted
by the Assignment, (ii) filing such applications with such state agencies and
(iii) executing such other documents and instruments on behalf of, and taking
such other action in the name of, Borrower as Holder may deem necessary or
advisable to accomplish the purposes of this Note and the Assignment (including
the purpose of creating in favor of Holder a perfected lien on the property and
exercising the rights and remedies of Holder hereunder). This appointment as
attorney in fact is irrevocable and coupled with an interest.

 

ARTICLE III

 

CONDITIONS TO FUNDING

 

The obligation of Holder to fund each tranche of the purchase price of this Note
shall be subject to the satisfaction or waiver by Holder of all of the following
conditions:

 

3.1           Authorization. The execution, delivery and performance of this
Note, the Assignment, and the Compliance/Oversight Agreement (as defined below)
shall have been duly authorized by all necessary corporate action on the part of
Borrower, and Borrower shall have delivered to Holder, the Certificate of
Borrower’s Chief Executive Officer and Secretary certifying to the same. The
execution, delivery and performance of the Stock Purchase Agreement and the
Guaranty shall have been duly authorized by all necessary corporate action on
the part of Cellteck, and Cellteck shall have delivered to Holder, the
Certificate of Cellteck’s Chief Executive Officer and Secretary certifying to
the same.

 

16

 

 

3.2           Execution and Delivery of Agreements. Borrower shall have executed
and delivered to Holder, this Note, the Assignment and the Compliance/Oversight
Agreement between Borrower and Holder of even date herewith (the
“Compliance/Oversight Agreement”). Cellteck shall have executed and delivered to
Holder, the Guaranty and the Stock Purchase Agreement. Such agreements shall be
in full force and effect.

 

3.3           Absence of Defaults. No breach or default under any
representation, warranty or covenant, and no event that with the giving of
notice or the passage of time would constitute a breach or default under any
representation, warranty or covenant, by Borrower or Cellteck shall have
occurred under or with respect to any of this Note, the Assignment, the
Compliance/Oversight Agreement, the Guaranty or the Stock Purchase Agreement.
Each of Borrower and Cellteck shall have delivered to Holder, the Certificate of
its Chief Executive Officer and Chief Financial Officer certifying to the same.

 

3.4           GEM Priority Call Rights. Borrower shall have furnished Holder
with a letter from, or agreement by, GEM acknowledging this Note and agreeing
that proceeds drawn on the GEM Equity Line of Credit may be used first to repay
this Note, and such letter or agreement shall be satisfactory in form and
substance to Holder.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Except as disclosed in the Cellteck’s documents filed with the Securities and
Exchange Commission (the “SEC”), the Borrower represents and warrants to Holder
as of the date hereof:

 

4.1           Organization and Standing; Charter and Bylaws. Borrower is a
corporation duly organized and validly existing under, and by virtue of, the
laws of the State of Delaware and is in good standing under such laws. The
Borrower is qualified to do business as a foreign corporation in every
jurisdiction in which the failure to so qualify would have a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise),
results of operation or prospects of the Borrower (“Material Adverse Effect”).
The Borrower has the requisite corporate power and authority to own and operate
its properties and assets and to carry on its business as presently conducted.

 

4.2           Corporate Power. The Borrower has all requisite legal and
corporate power and authority to enter into this Note, the Assignment and the
Compliance/Oversight Agreement, to sell this Note and to carry out and perform
its other obligations under the terms of this Note, the Assignment and the
Compliance/Oversight Agreement.

 

17

 

 

4.3           Capitalization; Subsidiaries. All of capital stock of the Borrower
is owned by Cellteck. There are no warrants, options, subscriptions or other
rights or preferences (including conversion or preemptive rights) outstanding to
acquire capital stock of Borrower, or notes, securities or other instruments
convertible into or exchangeable for capital stock of Borrower, nor any
agreements or understandings with respect to the issuance thereof. Borrower has
two subsidiaries: EOS Atlantic Oil & Gas Ltd., a Ghanaian limited liability
company, and Plethora Energy, Inc., a Delaware corporation. Borrower owns all of
the capital stock of Plethora Energy, Inc. and 90% of the capital stock of EOS
Atlantic Oil & Gas Ltd. The other 10% of EOS Atlantic Oil & Gas Ltd. is owned by
Baychester Petroleum Ltd., one of Borrower’s Ghanaian-based consultants.
4.4           Authorization. All corporate action on the part of the Borrower
and Cellteck, and their respective directors, officers and shareholders
necessary for the authorization, execution, delivery and performance of all
obligations of the Borrower under this Note, the Assignment and the
Compliance/Oversight Agreement and all other documents contemplated hereby and
thereby and for the authorization, issuance and delivery by the Borrower of this
Note has been taken. This Note, the Assignment and the Compliance/Oversight
Agreement have been duly executed and delivered by the Borrower and constitute
the valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting the enforcement of
creditors’ rights generally, and except that the availability of the remedy of
specific performance or other equitable relief is subject to the discretion of
the court before which any proceeding therefor may be brought.

 

4.5           Compliance with Other Instruments. The Borrower is not in
violation of any term of its Articles of Incorporation or Bylaws, of any
provision of any mortgage, indenture, contract, agreement or instrument to which
it is a party or by which it or its assets are bound, or any judgment, decree or
order binding upon the Borrower. The execution, delivery and performance of and
compliance with this Agreement, and the delivery of this Note, the Assignment
and the Compliance/Oversight Agreement will not result in any such violation or
be in conflict with or constitute a default under any of the terms or provisions
of any document described in the first sentence of this section, or result in
the creation of any mortgages, pledges, liens, leases, encumbrances or charges
(“Encumbrance”) upon any of the properties or assets of the Borrower pursuant to
any such term or provision. There is no such provision that materially and
adversely affects the business, assets, liabilities, condition (financial or
otherwise), results of operations or prospects of the Borrower.

 

4.6           No Adverse Litigation. The Borrower is not a party to any pending
litigation which seeks to enjoin or restrict the Borrower’s ability to sell or
transfer this Note, or enter into this Note, the Assignment and the
Compliance/Oversight Agreement, nor is any such litigation threatened against
the Borrower. Furthermore, there is no litigation pending or threatened against
the Borrower which, if decided adversely to the Borrower, could adversely affect
the Borrower’s ability to consummate the transactions contemplated herein or
repay the Obligation.

 

4.7           Consents. No consent, order, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or any
person is required to be made or obtained by the Borrower in connection with the
execution and delivery or the consummation of this Note, the Assignment and the
Compliance/Oversight Agreement and the transactions contemplated hereby or
thereby.

 

4.8           Title to Property and Assets.

 

(a)          Except as set forth in title documentation delivered to Lender,
Borrower owns the properties and assets covered by the Assignment free and clear
of all Encumbrances. There is no pending nor, to the knowledge of Borrower,
threatened condemnation, eminent domain or similar proceeding with respect to
any of the properties covered by the Assignment.

 

(b)          The assets of Borrower are sufficient to carry on the business of
Borrower as currently conducted.

 

18

 

 

4.9           Compliance with Applicable Laws. Borrower has complied and is in
compliance in all material respects with all material laws, statutes, rules,
regulations, ordinances and orders of all governmental entities, agencies or
other bodies (“Laws”) applicable to Borrower and its assets, properties and
businesses the violation of which or non-compliance with which could have a
Material Adverse Effect. Borrower has not received any notice of any asserted
material violation of, and it has no basis to believe it is not in compliance in
all material respects with, any such Laws. No investigation or review by any
governmental entity with respect to Borrower or any of its businesses, assets or
properties is pending or, to the knowledge of Borrower, has been threatened, nor
has any governmental entity indicated an intention to conduct any such
investigation or review. Borrower has filed with all proper authorities all
material statements and reports required by any Law to which Borrower is
subject, and Borrower possesses all material licenses, franchises, permits and
governmental authorizations necessary in the conduct of its businesses in the
manner in which and in the jurisdictions where Borrower presently conducts such
businesses. There are no unresolved reports, warning letters or other documents
received from or issued by any governmental entity that indicate or suggest a
material lack of compliance with applicable regulatory requirements by Borrower.
As used herein, the term “Borrower’s knowledge”, “knowledge of Borrower” or
similar terms shall mean the actual knowledge, or matters that could have been
known after due inquiry (including, without limitation, inquiry of other persons
within its organization having knowledge of the subject matter and any
professionals retained with respect to any such matter), of any officer or
director of Borrower.

 

4.10         Material Contracts. Borrower has performed all obligations required
to be performed by it to date under each material contract to which it is a
party or under which it derives substantial benefits (“Contracts”) and is not
(with or without the lapse of time or the giving of notice, or both) in breach
or default thereunder. To the knowledge of Borrower, each of the parties to the
Contracts other than Borrower has performed all obligations required to be
performed by such party to date under the Contracts and is not (with or without
the lapse of time or the giving of notice, or both) in breach or default
thereunder. Each Contract is a legal, valid and binding obligation of the
parties thereto and is in full force and effect.

 

4.11         Environmental Matters. Neither Borrower nor any predecessor of any
of Borrower is in material violation of any Environmental Law. For purposes of
this Agreement, “Environmental Laws” means any United States federal, state or
local laws, regulations and enforceable governmental orders relating to
pollution or protection of the environment, human health and safety, or natural
resources, including, without limitation the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. Sections 9601 et seq., and
the Resource Conservation and Recovery Act, 42 U.S.C. Sections 6901 et seq.

 

4.12         Disclosure. No representation or warranty contained in this Note,
the Assignment, the Guaranty or the Stock Purchase Agreement or information
furnished by Borrower to Lender pursuant hereto or in connection with the
transaction contemplated by this Note, the Assignment, the Guaranty or the Stock
Purchase Agreement contains any untrue statement of material fact or omits to
state a material fact about or concerning it or its subsidiaries or their
respective businesses and assets.

 

4.13         Representations and Warranties of Cellteck. Each representation and
warranty of Cellteck made in the Stock Purchase Agreement and the Guaranty is
true and correct all respects.

 

ARTICLE V

 

EVENT OF DEFAULT

 

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

 

5.1           Failure to Pay Principal or Interest. The Borrower fails to pay
any principal or interest due under this Note when due, including any applicable
grace period.

 

19

 

 

5.2           Breach of Covenant. (i) The Borrower breaches any material
covenant or other term or condition of this Note, the Assignment or the
Compliance/Oversight Agreement, in any material respect and such breach, if
subject to cure, continues for a period of five (5) business days after written
notice to the Borrower from the Holder, or (ii) Cellteck breaches any material
covenant or other term or condition of the Guaranty or the Stock Purchase
Agreement, in any material respect and such breach, if subject to cure,
continues for a period of five (5) business days after written notice to
Cellteck from the Holder.

 

5.3           Breach of Representations and Warranties. (i) Any material
representation or warranty of the Borrower made herein, in the Assignment, or in
any agreement, statement or certificate given in writing pursuant hereto or in
connection herewith shall be false or misleading in any material respect as of
the date made, or (ii) any material representation or warranty of Cellteck made
in the Guaranty, the Stock Purchase Agreement or in any agreement, statement or
certificate given in writing pursuant thereto or in connection herewith shall be
false or misleading in any material respect as of the date made.

 

5.4           Liquidation. Any dissolution, liquidation or winding up of
Borrower or Cellteck or any substantial portion of their respective businesses.

 

5.5           Cessation of Operations. Any cessation of operations by Borrower
or Cellteck or Borrower or Cellteck admits it is otherwise generally unable to
pay its debts as such debts become due.

 

5.6           Maintenance of Assets. The failure by Borrower to maintain any
material oil and gas properties, leases, interests or rights, including, without
limitation, any such properties, leases, interests or rights covered by the
Assignment, or any personal, real property or other assets which are necessary
to conduct its business (whether now or in the future).

 

5.7           Receiver or Trustee. The Borrower or any material subsidiary of
Borrower or Cellteck shall make an assignment for the benefit of creditors, or
apply for or consent to the appointment of a receiver or trustee for it or for a
substantial part of its property or business; or such a receiver or trustee
shall otherwise be appointed.

 

5.8           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any subsidiary of
Borrower or Cellteck.

 

5.9           Delisting. Delisting of the Cellteck’s common stock from any
principal market on which it is listed or quoted, failure to comply with the
requirements for continued listing on a principal market for a period of five
(5) consecutive trading days, or notification from a principal market that
Cellteck is not in compliance with the conditions for such continued listing on
such principal market.

 

5.10         Non-Payment. A default by the Borrower or Cellteck under any one or
more obligations in an aggregate monetary amount in excess of $200,000 for more
than twenty (20) days after the due date, unless the Borrower or Cellteck is
contesting the validity of such obligation in good faith.

 

5.11         Failure to Deliver Common Stock. Cellteck’s failure to timely
deliver to the Holder certificates representing the Stock at or prior to the
funding of the initial tranche of the purchase price of this Note.

 

5.12         Financial Statement Restatement. The restatement of any financial
statements filed by Cellteck with the SEC for any date or period from two years
prior to the date hereof and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the unrestated financial
statements, have constituted a Material Adverse Effect.

 

20

 

 

5.13         Executive Officers Breach of Duties. Any of Borrower’s named
executive officers or directors is convicted of a criminal violation of
securities laws, or a settlement in excess of $250,000 is reached by any such
officer or director relating to a violation of securities laws, breach of
fiduciary duties or self-dealing.

 

ARTICLE VI

 

CERTAIN COVENANTS

 

6.1           Corporate Existence. From the funding of the initial tranche of
the purchase price of this Note and for so long as this Note is outstanding, the
Borrower shall, and shall cause each of its material subsidiaries to (i) conduct
its operations in the ordinary course of business consistent with past practice,
(ii) maintain its corporate existence and (iii) maintain and protect its oil and
gas properties, leases, interests or rights, including, without limitation, any
such properties, leases, interests or rights covered by the Assignment and all
other material assets used and useful in the business of the Borrower and its
material subsidiaries.

 

6.2           Filing Status. For so long as the Note is outstanding, Borrower
shall cause Cellteck to timely file all reports required to be filed with the
SEC pursuant to the Exchange Act, and Borrower shall cause Cellteck not to
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
otherwise permit such termination.

 

6.3           SEC Filings. For so long as the Note is outstanding, (i) Borrower
shall use its commercially reasonable efforts to cause Cellteck to timely file
with the SEC, within the time periods specified in the SEC’s rules and
regulations, all quarterly and annual financial information required to be filed
with the SEC on Forms 10-Q and 10-K, all current reports required to be filed
with the SEC on Form 8-K and any other information required to be filed with the
SEC; (ii) Borrower shall cause Cellteck not to terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination and
(iii) Borrower shall cause Cellteck to deliver (A) copies of all such filings
with the SEC to the Holder within one (1) day after the filing thereof with the
SEC, unless the foregoing are filed with the SEC through EDGAR and are
immediately available to the public through EDGAR and (B) facsimile copies of
all press releases issued by Cellteck, Borrower or any of its subsidiaries on
the same day as the release thereof, except to the extent any such release is
available through Bloomberg Financial Markets (or any successor thereto)
contemporaneously with such issuance.

 

6.4           Listing. Borrower shall cause Cellteck to use its commercially
reasonable efforts to take all actions necessary to remain eligible for
quotation of its securities on the OTC Bulletin Board and to cause the common
stock of Cellteck to be quoted thereon, unless listed on another nationally
recognized stock exchange, interdealer quotation system or market. Borrower
shall use its commercially reasonable efforts to promptly secure the listing of
all of the Stock upon each national stock exchange, interdealer quotation system
or market, if any, upon which shares of common stock are then listed and shall
maintain, so long as any other shares of such stock shall be so listed, such
listing of all shares of the Stock. Borrower cause Cellteck not to take any
action which would be reasonably expected to result in the suspension or
termination of trading of its common stock on the OTC Bulletin Board or other
such nationally recognized stock exchange, interdealer quotation system or
market. Borrower shall pay or cause Cellteck to pay all fees and expenses in
connection with satisfying its obligations under this Section 6.4.

 

21

 

 

6.5           Use of GEM proceeds. When it is first permitted to do so under the
terms of the GEM Equity Line of Credit, Borrower shall draw, or shall cause
Cellteck to draw, and pay to Holder, the full amount necessary to repay this
Note and all amounts owing hereunder. Borrower shall not use, and shall cause
Cellteck not to use, the proceeds of any borrowings or advances under the GEM
Equity Line of Credit for any purpose other than the repayment of this Note and
any amounts due hereunder until this Note and such amounts have been paid in
full.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1           Failure or Indulgence Not Waiver; Borrower Waiver. No failure or
delay on the part of the Holder hereof in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available. Moreover, Borrower waives presentment for
payment, protest and notice of protest and nonpayment of this Note.

 

7.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to the address and
facsimile number set forth on the front page of this Note, Attn: CEO, and (ii)
if to the Holder, to the name, address and facsimile number set forth on the
front page of this Note.

 

7.3           Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

 

7.4           Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.

 

7.5           Cost of Collection. If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.

 

7.6           Governing Law. This Note is payable at the offices of Holder in
California and shall be governed by and construed in accordance with the laws of
the State of California without regard to conflicts of laws principles that
would result in the application of the substantive laws of another jurisdiction.
Any action brought by either party against the other concerning the transactions
contemplated by this Agreement must be brought only in the civil or state courts
of California or in the federal courts located in California, County of Los
Angeles. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.

 

22

 

 

7.7           Maximum Payments. Notwithstanding any provision to the contrary
contained in this Note, the Assignment or any instrument or agreement executed
by Borrower evidencing, having reference to or securing this Note, it is
expressly provided that in no case or event shall the aggregate of any amounts
accrued or paid pursuant to this Note which under applicable laws are or may be
deemed to constitute interest ever exceed the maximum nonusurious interest rate
permitted by applicable California or federal laws, whichever permit the higher
rate. In this connection, Borrower and Holder stipulate and agree that it is
their common and overriding intent to contract in strict compliance with
applicable usury laws. In furtherance thereof, none of the terms of this Note
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
maximum rate permitted by applicable laws. Borrower shall never be liable for
interest in excess of the maximum rate permitted by applicable laws. If, for any
reason whatever, such interest paid or received during the full term of the
applicable indebtedness produces a rate which exceeds the maximum rate permitted
by applicable laws, Holder shall credit against the principal of such
indebtedness (or, if such indebtedness shall have been paid in full, shall
refund to the payor of such interest) such portion of said interest as shall be
necessary to cause the interest paid to produce a rate equal to the maximum rate
permitted by applicable laws. All sums paid or agreed to be paid to Holder for
the use, forbearance or detention of money shall, to the extent required to
avoid or minimize usury and to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of the
applicable indebtedness so that the interest rate thereon does not exceed the
maximum nonusurious interest rate permitted by applicable California or federal
laws, whichever permit the higher rate. In the event such interest (whether
designated as interest, service charges, points, or otherwise) does exceed the
maximum legal rate, it shall be (a) canceled automatically to the extent that
such interest exceeds the maximum legal rate; (b) if already paid, at the option
of Holder, either be rebated to Borrower or credited on the principal amount of
the Note; or if the Note has been prepaid in full, then such excess shall be
rebated to Borrower. The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between Borrower and Holder.

 

7.8           Non-Business Days. Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of California, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

 

7.9           Redemption. This Note may not be redeemed or called without the
consent of the Holder except as described in this Note.

 

7.10         Expenses. Borrower and Holder shall each pay their respective legal
and other fees and expenses associated with all aspects of the transaction
contemplated by this Note; provided, however, that Borrower shall reimburse, or
cause Cellteck to reimburse, Holder for its legal fees and expenses in
connection with the transactions contemplated hereby up to $25,000. Such
reimbursement shall be payable upon maturity of this Note.

 

23

 

 

7.11         Judicial Reference. Borrower, and, by its acceptance of this Note,
Holder, acknowledge and agree that any controversy or claim arising out of or
relating to this Note or any of the Guaranty, the Assignment, the Stock Purchase
Agreement, the Lock-up/Leak-Out Agreement between Holder and Cellteck entered
into concurrently herewith, the Compliance/Oversight Agreement between Holder
and Borrower entered into concurrently herewith, or breach hereof or thereof,
shall be resolved by a referee appointed by the Superior Court for the County of
Los Angeles, California (“Superior Court”) in accordance with the provisions of
Section 638 et seq. of the California Code of Civil Procedure. In this regard,
Borrower and Holder agree that in the event they are unable agree upon a
resolution to any such controversy or claim, either party shall have the right
to serve a written demand for judicial reference of such claim or controversy on
the other party. The two parties shall then negotiate in good faith for a
mutually acceptable referee. In the event that parties have not agreed upon a
referee within ten (10) business days after written demand for such reference
has been made, each party shall submit to the Superior Court the names of up to
three nominees for appointment as referee, in accordance with the provisions of
Section 640 of the California Code of Civil Procedure. The referee, once agreed
upon by the parties or appointed by the Superior Court, shall have full and
complete authority to hear and determine any and all of the issues in an action
or proceeding, whether of fact or of law, and to report a statement of decision.
In connection with such reference procedure, the parties shall have all rights
and powers afforded to a civil litigant in the Superior Court, including the
ability to conduct full discovery and obtain responses under oath. The referee
shall be governed by the rules of civil procedure for actions filed in
California superior courts as set forth in the California Code of Civil
Procedure, except to the extent the parties stipulate the referee may deviate
therefrom. The parties shall evenly divide the cost of the referee’s fees. The
referee shall have the power, as part of any award, to include these fees as an
element of recovery. The decision of the referee upon the whole issue shall
stand as the decision of the Superior Court, and upon the filing of the
statement of decision with the clerk of the Superior Court, judgment may be
entered thereon in the same manner as if the action had been tried by the
Superior Court. Notwithstanding the rights to appeal set forth in Section 645 of
the California Code of Civil Procedure, the parties agree that the referee’s
award shall be considered final, and not subject to appeal or collateral attack.

 

[Signature Page Follows]

 

24

 

 

IN WITNESS WHEREOF, the parties have caused this Loan Agreement and Secured
Promissory Note to be signed in their respective name by a duly authorized
officer as of the 8th day of February, 2013.

 

  “Maker”   EOS Petro, Inc.         By:       Name: Nikolas Konstant     Title:
Chairman of the Board         “Holder”   LowCal Industries, LLC         By:    
  Name: Shlomo Lowy     Title: Managing Member

 

25

 

 

Exhibit B

 

CERTIFICATE OF DESIGNATIONS,

POWERS, PREFERENCES AND RIGHTS OF

THE SERIES B VOTING CONVERTIBLE
PREFERRED STOCK

 

OF

 

CELLTECK INC.

 

Pursuant to Nevada Revised Statutes § 78.1955

 

Cellteck Inc. (the “Company”), organized and existing under the laws of the
State of Nevada, does, by its Secretary and under its corporate seal, hereby
certify that pursuant to the authority contained in Article 11 of its Articles
of Incorporation, as amended, and in accordance with the provisions of Section
78.1955 of the Nevada Revised Statutes, its Board of Directors has adopted the
following resolution creating the following class and series of the Company’s
Preferred Stock and determining the voting powers, designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations and restrictions thereof, of such classes and
series:

 

RESOLVED, that, pursuant to authority conferred upon the Board of Directors by
the Articles of Incorporation of the Company, as amended, (the “Articles of
Incorporation”), there is hereby created the following series of Preferred
Stock:

 

·      44,000,000 shares shall be designated Series B Voting Convertible
Preferred Stock, par value $.0001 per share (the “Series B Preferred Stock”).

 

The designations, powers, preferences, and rights and the qualifications,
limitations and restrictions of the Series B Preferred Stock in addition to
those set forth in the Articles of Incorporation shall be as follows:

 

Section 1.               Designation and Amount. 44,000,000 shares of the
unissued preferred stock of the Company shall be designated as Series B Voting
Convertible Preferred Stock, par value $.0001 per share.

 

Section 2.               Definitions.

 

(a)           “Board of Directors” means the Board of Directors of the Company
or any duly authorized committee thereof.

(b)          “Capitalization Amendment” means an amendment to the Company’s
Articles of Incorporation for the authorization of a sufficient number of shares
of Common Stock to convert all issued and outstanding shares of Series B
Preferred Stock into Common Stock pursuant to Board of Director approval and the
Stockholder Approval.

 

(c)           “Common Stock” means common stock of the Company.

 

(d)           “Stockholder Approval” means the approval by the stockholders of
the Company of an amendment to the Company’s Articles of Incorporation
sufficient to permit immediate conversion of all issued and outstanding shares
of Series B Preferred Stock into Common Stock either (i) increasing the
authorized number of shares of Common Stock pursuant to Section 78.390 of the
Nevada Revised Statutes or (ii) effecting a reverse stock split of the
outstanding shares of Common Stock pursuant to Section 78.2055 of the Nevada
Revised Statutes.

 

26

 

 

Section 3.               Dividends.  (a)  So long as any shares of the Series B
Preferred Stock remain outstanding, if the Company declares any dividend or
distribution of cash, securities (including rights, warrants, options or
evidences of indebtedness) or properties or assets other than shares of Common
Stock to be paid from time to time out of any assets legally available for such
payment (to the extent dividends or distributions consist of shares of Common
Stock an adjustment will be made pursuant to Section 6(a) hereof), then the
Company shall simultaneously declare a dividend or distribution on shares of
Series B Preferred Stock in the amount of dividends or distributions that would
be made with respect to shares of Series B Preferred Stock if such shares were
converted into shares of Common Stock on the record date for such dividend or
distribution (regardless of whether or not actual conversion at such time would
be permissible under Section 4 hereof). No dividend or distribution shall be
payable to holders of shares of Common Stock unless the full dividends or
distributions contemplated by this Section are paid at the same time in respect
of the Series B Preferred Stock.

 

(a)           Each dividend or distribution shall be payable to holders of the
Series B Preferred Stock as they appear in the records of the Company at the
close of business on the same record date as the record date for the payment of
the corresponding dividend or distribution to the holders of shares of Common
Stock.

 

(b)           Dividends on the Series B Preferred Stock are non-cumulative. If
the Company does not declare a dividend on the Common Stock or the Series B
Preferred Stock in respect of any period, the holders of the Series B Preferred
Stock shall have no right to receive any dividend for such dividend period, and
the Company shall have no obligation to pay a dividend for such dividend period,
whether or not dividends are declared and paid for any future dividend period
with respect to the Series B Preferred Stock or the Common Stock or any other
series of the Company’s preferred stock.

 

(c)           If the Conversion Date (as defined below) with respect to any of
the shares of Series B Preferred Stock occurs prior to the record date for the
payment of any dividend or distribution on the Common Stock, the holder of such
shares of Series B Preferred Stock to be converted shall not have the right to
receive any corresponding dividends or distributions on the Series B Preferred
Stock (but for the avoidance of doubt the holder thereof shall receive that
dividend or distribution payable to holders of Common Stock on the relevant
payment date if such holder is the holder of record of shares of Common Stock on
the record date for that dividend or distribution). If the Conversion Date with
respect to the shares of Series B Preferred Stock occurs after the record date
for any declared dividend or distribution and prior to the payment date for that
dividend or distribution, the holder thereof shall receive that dividend or
distribution on the relevant payment date if such holder of Common Stock was the
holder of record of shares of Series B Preferred Stock on the record date for
that dividend or distribution.

 

Section 4.               Conversion.

 

(a)           The Company shall at all times maintain an agent for the purpose
of the conversion of shares of Series B Preferred Stock (the “Conversion
Agent”), which may be an officer or agent of the Company.

 

(b)           If Stockholder Approval has been obtained, upon the filing the
Capitalization Amendment with the State of Nevada and the effectiveness of the
Capitalization Amendment under Nevada law (the date of such effectiveness, the
“Conversion Date”), the Company shall promptly instruct the Conversion Agent to
convert into Common Stock, without further action by any person, all then
outstanding shares of Series B Preferred Stock.

 

(c)           Each share of Series B Preferred Stock to be converted in
accordance with this Section shall automatically be converted into 800 shares of
Common Stock, subject to adjustment from time to time as described herein (the
“Conversion Rate”).

 

27

 

 

Section 5.               Conversion Procedures.

 

(a)           In the event of an automatic conversion of the Series B Preferred
Stock pursuant to Section 4, effective at the close of business on the
Conversion Date the outstanding shares of Series B Preferred Stock shall be
converted automatically without any further action by the holders of such shares
and whether or not the certificates representing such shares are surrendered to
the Company or its transfer agent, and provided further that the Company shall
not be obligated to issue certificates evidencing the shares of Common Stock
issuable upon such automatic conversion unless the certificates formerly
evidencing such shares of Series B Preferred Stock are either delivered to the
Company or its transfer agent, or the holder notifies the Company or its
transfer agent that such certificates have been lost, stolen, or destroyed and
executes an agreement satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with such certificates. The Company shall,
as soon as practicable after such delivery, or such agreement and
indemnification in the case of a lost certificate, issue and deliver at such
office to such holder of Series B Preferred Stock, a certificate or certificates
for the number of shares of Common Stock to which such holder shall be entitled
as aforesaid; provided, however, that notwithstanding the foregoing, upon such
delivery of certificates formerly representing the Series B Preferred Stock or
of agreement and indemnification in the case of a lost certificate, the Company
may determine that the shares of Common Stock issued upon the conversion of the
Series B Preferred Stock shall be uncertificated, in which case the Company or
its transfer agent will make the appropriate entries into the records of the
Company and the Company shall not be obligated to issue a stock certificate for
such shares of Common Stock.

 

(b)           Effective at the close of business on the Conversion Date,
dividends shall no longer be declared on any such converted share of Series B
Preferred Stock and such share of Series B Preferred Stock shall cease to be
outstanding, in each case, subject to the right of the holder of Series B
Preferred Stock to receive any declared and unpaid dividends on such share to
the extent provided herein and any other payments to which such holder is
otherwise entitled hereunder.

 

(c)           No allowance or adjustment, except as expressly provided herein,
shall be made in respect of dividends payable to holders of the Common Stock of
record as of any date prior to the close of business on the Conversion Date with
respect to any share of Series B Preferred Stock. Prior to the close of business
on the Conversion Date with respect to any share of Series B Preferred Stock,
shares of Common Stock issuable upon conversion thereof shall not be deemed
outstanding for any purpose, and the holder of such share of Series B Preferred
Stock shall have no rights with respect to the Common Stock issuable upon
conversion (including voting rights, rights to respond to tender offers for the
Common Stock or other securities issuable upon conversion and rights to receive
any dividends or other distributions on the Common Stock or other securities
issuable upon conversion) by virtue of holding such share of Series B Preferred
Stock.

 

(d)           The person or persons entitled to receive the Common Stock upon
conversion of Series B Preferred Stock shall be treated for all purposes as the
record holder(s) of such shares of Common Stock and/or securities as of the
close of business on the Conversion Date with respect thereto. In the event that
a holder shall not by written notice designate the name in which shares of
Common Stock, securities or other property to be issued or paid upon conversion
of shares of Series B Preferred Stock should be registered or paid or the manner
in which such shares should be delivered, the Company shall be entitled to
register and deliver such shares, and make such payment, in the name of the
holder and in the manner shown on the records of the Company.

 

28

 

 

(e)           No fractional shares or scrip representing fractional shares of
Common Stock shall be issued upon the conversion of any shares of Series B
Preferred Stock.  All fractions shall be rounded up to the nearest share.  If
more than one share of Series B Preferred Stock shall be surrendered for
conversion at one time by the same holder, the number of full shares of Common
Stock issuable upon conversion thereof shall be computed on the basis of the
aggregate number of shares of Series B Preferred Stock so surrendered.

 

(f)            The Company shall pay any and all documentary, stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of shares of
Common Stock on the conversion of shares of Series B Preferred Stock pursuant to
Section 4 and this Section; provided, however, that the Company shall not be
required to pay any tax which may be payable in respect of any registration or
transfer involved in the issue or delivery of Common Stock in a name other than
that of the registered holder of Series B Preferred Stock converted or to be
converted, and no such issue or delivery shall be made unless and until the
person requesting such issue has paid to the Company the amount of any such tax
or has established, to the satisfaction of the Company, that such tax has been
paid.

 

Section 6.               Adjustments.

 

(a)           If the Company shall (i) pay a dividend or make any other
distribution with respect to its Common Stock which consists in whole or in part
of shares of its Common Stock, (ii) subdivide or reclassify its Common Stock
into a greater number of shares or (iii) combine or reclassify its Common Stock
into a lesser number of shares, then in each of clause (i), (ii) and (iii), the
Conversion Rate shall be adjusted (regardless of whether or not actual
conversion at such time would be permissible under Section 4 hereof) so that a
holder of any shares of Series B Preferred Stock thereafter converted shall be
entitled to receive the number and kind of other securities that such holder of
Series B Preferred Stock would have owned or been entitled to receive after the
happening of such dividend, subdivision, combination, or other reclassification
had such shares of Series B Preferred Stock been converted immediately prior to
the happening of such reclassification or any record date with respect thereto.
An adjustment made pursuant to this Section shall become effective on the date
of the dividend payment, subdivision, combination or issuance and shall be
applied from the record date with respect thereto, if any, for such event. Such
adjustment shall be made successively.

 

(b)           If the Company shall be a party to any transaction, including a
merger, consolidation, sale of all or substantially all of the Company’s assets,
reorganization, liquidation or recapitalization of the Common Stock (each of the
foregoing being referred to as a “Transaction”), in each case as a result of
which shares of Common Stock shall be converted into the right to receive stock,
securities or other property (including cash or any combination thereof), then,
in connection with such Transaction, the Company shall make provision for the
Series B Preferred Stock to be converted into the amount of shares of stock and
other securities and the right to receive the property receivable (including
cash) by a holder of that number of shares of Common Stock into which one share
of Series B Preferred Stock was convertible immediately prior to such
Transaction (regardless of whether or not actual conversion into Common Stock at
such time would be permissible under Section 4 hereof) and upon consummation of
the Transaction the Series B Preferred Stock shall be automatically converted
into such amount of stock and other securities and the right to receive property
at the same time and in the same manner as the Common Stock is so converted (or
as promptly as practicable thereafter). Any shares of stock and other securities
and property shall be payable to the holder upon surrender of the shares of
Series B Preferred Stock or as otherwise provided for as if such delivery were
of Common Stock pursuant to Section 5(a). The Company shall not be a party to
any Transaction unless the terms of such Transaction are consistent with the
provisions of this Section.

 

29

 

 

(c)           Notwithstanding the foregoing, in any case in which this Section 5
provides that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event
issuing to the holder of any shares of Series B Preferred Stock converted after
such record date and before the occurrence of such event the additional shares
of Common Stock issuable upon such conversion before giving effect to such
adjustment.

 

(d)           If the Company shall take any action affecting the shares of
Common Stock, other than any action described in this Section 5, which in the
reasonable opinion of the Board of Directors would adversely affect the
conversion rights of the holders of Series B Preferred Stock, then the number of
shares of Common Stock that a share of Series B Preferred Stock is convertible
into immediately before such action shall be adjusted, to the extent permitted
by applicable law or regulation, in such manner and at such time as the Board of
Directors may determine in good faith to be equitable in the circumstances. Any
such determinations shall be memorialized in writing and shall be maintained on
file at the Company’s principal executive office and shall be made available to
any stockholder upon request.

 

(e)           Whenever the number of shares of Common Stock into which one share
of Series B Preferred Stock is convertible is adjusted as herein provided, the
chief financial officer of the Company or his or her designee(s) shall compute
the required adjustment in accordance with the foregoing provisions and shall
prepare a certificate setting forth such adjustment and showing in reasonable
detail the facts upon which such adjustment is based. A copy of such certificate
shall be filed promptly with the Conversion Agent and mailed to each holder of
shares of Series B Preferred Stock at such holder’s last address as shown on the
stock books of the Company.

 

(f)            The Company shall not, without the consent of a majority of the
shares of the outstanding Series B Preferred Stock, voting separately as a
class, make a publicly-announced tender offer for its Common Stock unless the
Company provides to all holders of the Series B Preferred Stock the right to
participate in the tender offer on the same terms and conditions as holders of
Common Stock, provided that any Series B Preferred Stock tendered shall receive,
upon surrender of the Series B Preferred Stock to the Company, the consideration
payable with respect to the number of shares of Common Stock into which the
Series B Preferred Stock so tendered would be convertible at the time
immediately prior to the consummation of the tender offer (regardless of whether
or not actual conversion at such time would be permissible under Section 4
hereof).

 

Section 7.               Reservation of Common Stock.

 

(a)           Upon the effectiveness of the Capitalization Amendment, the
Company shall at all times reserve and keep available, free from all liens,
charges and security interests and not subject to any preemptive rights, out of
the aggregate of its authorized but unissued shares of Common Stock or its
issued shares of Common Stock held in its treasury, or both, solely for the
purpose of effecting the conversion of Series B Preferred Stock, the full number
of shares of Common Stock then deliverable upon the conversion of all
outstanding shares of Series B Preferred Stock.

 

(b)           Notwithstanding the foregoing, the Company shall be entitled to
deliver upon conversion of shares of Series B Preferred Stock, as herein
provided, shares of Common Stock acquired by the Company (in lieu of the
issuance of authorized and unissued shares of Common Stock), so long as any such
acquired shares are free and clear of all liens, charges, security interests or
encumbrances (other than liens, charges, security interests and other
encumbrances created by the holders of the Series B Preferred Stock).

 

30

 

 

(c)           All shares of Common Stock delivered upon conversion of the
Series B Preferred Stock shall be duly authorized, validly issued, fully paid
and non-assessable, free and clear of all liens, claims, security interests and
other encumbrances and not subject to any preemptive rights (other than liens,
charges, security interests and other encumbrances created by the holders the
Series B Preferred Stock).

 

(d)           The Company hereby covenants and agrees that, if at any time the
Common Stock shall be listed on the NASDAQ Stock Market or any other national
securities exchange or automated quotation system, the Company shall, if
permitted by the rules of such exchange or automated quotation system, list and
keep listed, all the Common Stock issuable upon conversion of the Series B
Preferred Stock; provided, however, that if the rules of such exchange or
automated quotation system permit the Company to defer the listing of such
Common Stock until the first conversion of Series B Preferred Stock into Common
Stock in accordance with the provisions hereof, the Company covenants to list
such Common Stock issuable upon conversion of the Series B Preferred Stock in
accordance with the requirements of such exchange or automated quotation system
at such time.

 

Section 8.               Liquidation, Dissolution and Winding Up.

 

(a)         In the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company, the assets of the Company available
for distribution to its stockholders shall be distributed among the holders of
the outstanding shares of Series B Preferred Stock and Common Stock, pro rata,
in proportion to the shares of Common Stock then held by them and the shares of
Common Stock which they then have the right to acquire upon conversion of the
shares of Series B Preferred Stock then held by them (regardless of whether or
not actual conversion at such time would be permissible under Section 4 hereof).

 

(b)           The Company’s consolidation or merger with or into any other
entity, the consolidation or merger of any other entity with or into the
Company, or the sale of all or substantially all of the Company’s property or
business shall not constitute its liquidation, dissolution or winding up.

 

Section 9.               Maturity.  The Series B Preferred Stock shall be
perpetual unless converted in accordance with this Certificate of Designation.

 

Section 10.             No Redemption; No Sinking Fund.

 

(a)           The shares of Series B Preferred Stock shall not be subject to
redemption by the Company or at the option of any holder of Series B Preferred
Stock; provided, however, that the Company may purchase or otherwise acquire
outstanding shares of Series B Preferred Stock by mutual agreement with any
holder or holders thereof.

 

(b)           The shares of Series B Preferred Stock shall not be subject to or
entitled to the operation of a retirement or sinking fund.

 

Section 11.             Voting Rights.

 

(a)           In addition to the special voting provisions of Section 11(b), on
any matter presented to the stockholders of the Company for their action or
consideration at any meeting of stockholders of the Company (or by written
consent of stockholders in lieu of meeting), holders of Series B Preferred Stock
shall vote together with the holders of Common Stock as a single class and each
holder of outstanding shares of Series B Preferred Stock shall be entitled to
cast the number of votes equal to the number of whole shares of Common Stock
into which the shares of Series B Preferred Stock held by such holder are
convertible as of the record date for determining stockholders entitled to vote
on such matter.

 

31

 

 

(b)          So long as any shares of Series B Preferred Stock are outstanding,
the Company shall not without the consent or vote of the holders of a majority
of the outstanding shares of the Series B Preferred Stock, voting separately as
a class, amend, alter or repeal or otherwise change (including in connection
with any merger or consolidation or otherwise) any provision of the Articles of
Incorporation or this Certificate of Designation, if such amendment would
increase the authorized shares of the Series B Preferred Stock or alter or
change the powers, preferences or special rights of the shares of the Series B
Preferred Stock so as to affect the Series B Preferred Stock adversely.         

 

Section 12.             Exclusion of Other Rights. Except as may otherwise be
required by law or specifically set forth in this Certificate of Designation and
the Articles of Incorporation, as they may be amended from time to time, the
Series B Preferred Stock shall not have any other powers, preferences and
relative, participating, optional or other special rights.

 

Section 13.             Severability of Provisions. If any voting powers,
preferences and relative, participating, optional and other special rights of
the Series B Preferred Stock and qualifications, limitations and restrictions
thereof set forth in this Certificate of Designation are invalid, unlawful or
incapable of being enforced by reason of any rule of law or public policy, all
other voting powers, preferences and relative, participating, optional and other
special rights of the Series B Preferred Stock and qualifications, limitations
and restrictions thereof set forth in this Certificate of Designation that can
be given effect without the invalid, unlawful or unenforceable voting powers,
preferences and relative, participating, optional or other special rights of the
Series B Preferred Stock and qualifications, limitations and restrictions
thereof shall, nevertheless, remain in full force and effect, and no voting
powers, preferences and relative, participating, optional or other special
rights of the Series B Preferred Stock and qualifications, limitations and
restrictions thereof herein set forth shall be deemed dependent upon any other
such voting powers, preferences and relative, participating, optional or other
special rights of the Series B Preferred Stock and qualifications, limitations
and restrictions thereof unless so expressed herein.

 

Section 14.             Reissuance of Series B Preferred Stock. Shares of
Series B Preferred Stock that have been duly converted into Common Stock or
otherwise reacquired in any manner, including shares purchased by the Company or
exchanged or converted, shall not be reissued as Series B Preferred Stock and
shall upon compliance with any applicable provisions of the laws of the State of
Delaware have the status of authorized but unissued shares of preferred stock of
the Company undesignated as to series. The Company may from time to time take
such appropriate action as may be necessary to reduce the authorized number of
shares of Series B Preferred Stock.

 

Section 15.             Mutilated or Missing Series B Preferred Stock
Certificates. If any certificate representing any shares of the Series B
Preferred Stock shall be mutilated, lost, stolen or destroyed, the Company shall
issue, in exchange and in substitution for and upon cancellation of the
mutilated certificate, or in lieu of and substitution for such certificate, a
new certificate of like tenor and representing an equivalent amount of shares of
Series B Preferred Stock of the same class, but only upon receipt of evidence of
such loss, theft or destruction of such certificate and indemnity, if requested,
satisfactory to the Company and the transfer agent (if other than the Company).

  

Section 16.             Fractional Shares. The Series B Preferred Stock may be
issued in fractions of a share which shall entitle the holder, in proportion to
such holder’s fractional shares, to receive dividends, participate in dividends
and distributions and to have the benefit of all other rights of holders of the
Series B Preferred Stock, including the conversion provisions provided in
Section 4.

 

Signature on following page.

 

32

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate to be duly executed
on its behalf by its Secretary this 25th day of September, 2012.

 

  CELLTECK INC.         /s/ Gus Rahim     By: Gus Rahim     Its: President

 

33

 

 

Exhibit C

 

Certificate of Amendment to Certificate of Designation

For Nevada Profit Corporations

 



(Pursuant to NRS 78.1955 - After Issuance of Class or Series)

 

1. Name of corporation: Cellteck, Inc.

 

2. Stockholder approval pursuant to statute has been obtained.

 

3. The class or series of stock being amended: Series B Voting Convertible
Preferred Stock

 

4. By a resolution adopted by the board of directors, the certificate of
designation is being amended as follows or the new class or series is: Pursuant
to authority expressly granted to the Board of Directors of Cellteck, Inc. (the
“Company”) by the provision of the Company’s Articles of Incorporation, as
amended, the Board of Directors adopted the Certificate of Designations, Powers,
Preferences and Rights of the Series B Voting Convertible Preferred Stock on
October 2, 2012 (the “Series B Certificate”). The Board of Directors of the
Company and a majority of the outstanding shares of Series B Voting Convertible
Preferred Stock now wish to amend the terms of Series B Certificate as follows:
Number 4 continues on the attached sheet

 

5. Effective date of filing: (optional)

 

6. Signature: (required)

 

/s/ Nikolas Konstant

 

34

 

 

Exhibit C Cont’d

 

Continuation Sheet for Number 4

 

Section 1.          Defined Terms. Unless otherwise indicated herein, all terms
which are capitalized but are not otherwise defined herein shall have the
meaning ascribed to them in the Series B Certificate.

 

Section 2.          Amendment to the Second Paragraph of the Series B
Certificate. The resolution set forth in the second paragraph of the Series B
Certificate is hereby amended and restated in its entirety as follows:

 

“RESOLVED, that, pursuant to authority conferred upon the Board of Directors by
the Articles of Incorporation, as amended, (the “Articles of Incorporation”),
there is hereby created the following series of Preferred Stock:

·47,000,000 shares shall be designated Series B Voting Convertible Preferred
Stock, par value $0.0001 per share (the “Series B Preferred Stock”).”

 

Section 3.          Amendment to Section 1 of the Series B Certificate. Section
1 of the Series B Certificate is hereby amended and restated in its entirety as
follows:

 

“Section 1.          Designation and Amount. 47,000,000 shares of unissued
preferred stock of the Company shall be designated as Series B Voting
Convertible Preferred Stock, par value $0.0001 per share.”

 

Section 4.          Ratifications; Inconsistent Provisions. Except as otherwise
expressly provided herein, the Series B Certificate is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects. Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Series B Certificate
and this amendment, the provisions of this amendment shall control and be
binding.

 

[The Remainder of this Page is Intentionally Left Blank]

 

35

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed on
its behalf by its President and CEO this 16th day of January, 2013.

 

  CELLTECK, INC.       /s/ Nikolas Konstant   By: Nikolas Konstant   Its:
President and CEO

 

36

 

 

Schedule 3.3

 

Series B Preferred Stock

 

There are 44,175,044 shares of Series B Convertible Preferred Stock (“Series B
Stock”) issued and outstanding.

 

Warrants

 

There are 9,372,000 warrants to purchase shares of common stock and 545,000
warrants to purchase shares of Series B Stock issued and outstanding. The terms
of such warrants are set forth below:

1.A warrant to purchase 100,000 shares of Series B Stock. The exercise price is
$3.00 per share, and the warrant has already vested. The warrant expires on
August 2, 2014.

2.A warrant to purchase 20,000 shares of Series B Stock. The exercise price is
$2.50 per share, and the warrant has already vested. The warrant expires on
August 2, 2015.

3.A warrant to purchase 175,000 shares of Series B Stock. The exercise price is
$2.50 per share, and the warrant has already vested. The warrant expires on June
18, 2014.

4.Warrants to purchase 2,400,000 shares of common stock. The exercise price is
$2.50 per share, and the warrants have already vested. The warrants expire on
November 12, 2015, but the warrant holders have an option to extend the
expiration date if Cellteck does not file a registration statement with the SEC
within 270 days of November 12, 2012. By their terms, neither the exercise price
nor the number of shares issuable upon exercise shall be increased or decreased
upon the occurrence of the upcoming reverse stock split contemplated in the
merger agreement between EOS and Cellteck (the “Stock Split”).

5.Warrants to purchase 1,302,000 shares of common stock. The exercise price is
$3.00 per share, and the warrants will vest if Cellteck or one of its
subsidiaries acquires an oil concession in Ghana. The warrants expire on
November 12, 2015, but the warrant holders have an option to extend the
expiration date if Cellteck does not file a registration statement with the SEC
within 270 days of November 12, 2012. By their terms, neither the exercise price
nor the number of shares issuable upon exercise shall be increased or decreased
upon the occurrence of the Stock Split.

6.Warrants to purchase 4,670,000 shares of common stock. The exercise price is
$5.35 per share, and the warrants will vest if Cellteck or one of its
subsidiaries acquires an oil concession in Ghana. The warrants expire on
November 12, 2015, but the warrant holders have an option to extend the
expiration date if Cellteck does not file a registration statement with the SEC
within 270 days of November 12, 2012. Cellteck may elect to shorten the term of
the warrants by moving the expiration date to the date six months (plus any
additional days added if the underlying shares remain unregistered after 270
days) from the day that certain conditions have been satisfied. If the
expiration date of the warrants has been moved by Cellteck, the warrant holders
may elect to extend the term of the warrants by moving the expiration date
forward one calendar day for every trading day that the thirty day average
trailing trading volume of Cellteck’s common stock is greater than $750,000,000,
provided that the expiration date shall not be moved past the date that the
warrants were originally set to expire (plus any additional days added if the
underlying shares remain unregistered after 270 days). By their terms, neither
the exercise price nor the number of shares issuable upon exercise shall be
increased or decreased upon the occurrence of the Stock Split.

7.A warrant to purchase 1,000,000 shares of common stock. The exercise price is
$3.00 per share, and the warrant will not vest until the Stock Split has been
effectuated. The warrant expires on December 25, 2015. By its terms, neither the
exercise price nor the number of shares issuable upon exercise shall be
increased or decreased upon the occurrence of the Stock Split.

 

37

 

 

8.A warrant to purchase 250,000 shares of Series B Stock. The exercise price is
$2.50 per share. The warrant holder has a vested right to purchase 50,000 of the
underlying shares. The vesting terms of the remaining 200,000 shares have not
yet been determined. The warrants expire January 21, 2016.

 

Options

 

There are 100,000 options to purchase Series B Stock at an exercise price of
$2.50 issued and outstanding. These options are all vested. 75,000 options
expire on May 1, 2015 and 25,000 options expire on August 1, 2015.

 

Other

 

Cellteck may in the future be obligated to issue shares pursuant to the
following agreements:

1.On July 11, 2011, EOS entered into an employment agreement with Michael Finch
to fill the position of EOS’ CEO. Pursuant to the agreement, Mr. Finch was
entitled to 2,000,000 shares of common stock of EOS vesting over two years.
However, a dispute arose regarding the amount of work Mr. Finch was performing
for EOS and the employment was terminated. Mr. Finch has requested arbitration
to resolve his compensation. The arbitration is currently underway.

2.On October 3, 2011, EOS entered into an Exclusive Business Partner and
Advisory Agreement with Baychester Petroleum Ltd. (“Baychester”), a Ghanaian
limited liability company. If Cellteck or one of its subsidiaries is granted a
concession in West Africa, Baychester will be issued 5,000,000 shares of
Cellteck’s common stock.

3.On November 21, 2011, EOS entered into an Employment Agreement with Anthony
Fidaleo to fill the position of EOS’ CFO. Pursuant to the agreement, Mr. Fidaleo
was entitled to 250,000 stock options to purchase common stock of Eos vesting
over two years. However, a dispute arose regarding the amount of work Mr.
Fidaleo was performing for EOS and the employment was terminated. No disputes
have arisen and no lawsuits or other claims have been filed against EOS or
Cellteck that relate to Mr. Fidaleo’s employment agreement.

4.On February 16, 2012, EOS entered into a loan agreement with Vatsala Sharma.
The loan, as amended, has a maturity date of April 30, 2013. If the loan is not
repaid by the maturity date, Cellteck agreed to issue Vatsala Sharma 275,000
shares of Series B Stock.

5.On July 1, 2012, EOS entered into a Services Agreement with Quantum Advisors,
LLC (“Quantum”), whose managing member is a board member of EOS and Cellteck.
Pursuant to the terms of the agreement, Quantum has the option to acquire 50,000
shares of Series B Stock if it is still employed by EOS on July 1, 2013 and an
additional 50,000 shares of Series B Stock if it is still employed by EOS on
December 31, 2013.

6.On December 26, 2012, Cellteck entered into a loan with Clouding IP, LLC
(“Clouding”). The loan has a maturity date of March 31, 2013. If the loan is not
repaid by the maturity date, Cellteck agreed to issue Clouding 150,000 shares of
Series B Stock.

7.On January 21, 2013, EOS entered into a Consulting Agreement with SAI
Geoconsulting, Inc. (“SAI”). Pursuant to the agreement, SAI was given the option
to purchase 100,000 shares of Cellteck’s Series B Stock, which SAI exercised.
25,000 of such shares vested immediately and were issued to SAI. The parties
have yet to agree on the vesting terms for the remaining 75,000 shares.

 

38

 

